DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 1/26/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With respect to claim 9, the amount of carbon nanotubes of 2.8-5.3 parts by mass is outside the range in claim 1 which is 11.8-35 parts by mass.  
With respect to claim 10, the amount of carbon nanotubes of at least 5.3 parts by mass is a range that includes amounts outside the range in claim 1 which is 11.8-35 parts by mass.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claim 7, 9, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2015/0076419) in view of evidence provided by Yumi (US 8,974,165) and in view of Inukai (JP 2014-141613, machine translation).
Takahashi discloses a resin composition comprising 100 arts by weight thermoplastic resin, 1-60 parts by weight carbon nanotubes (abstract), and 1-60 parts by mass of carbon fiber (paragraph 0035).  Exemplified carbon nanotubes have diameter of 9.5-15 nm and include VGCF-X which is a vapor grown carbon nanotube (paragraph 0057), and exemplified carbon fiber has diameter of 7 micron and length of 6 mm (paragraph 0060).  The exemplified carbon fiber of Takahashi is Torayca Cut Fiber T008A-006.  Yumi discloses that Torayca T008 is a PAN-derived carbon fiber (col. 4, lines 6-4).  Therefore, the exemplified carbon fiber of Takahashi inherently is PAN-derived is not vapor-phase grown carbon fiber.
Takahashi fails to disclose mixing at a first and second temperature where the first temperature is higher than the second temperature.

Given that Takahashi discloses a polypropylene composition comprising carbon nanofibers and further given that Inukai discloses the same and teaches that adding a low temperature mixing step like claimed provides for improved dispersion of the carbon nanofibers, it would have been obvious to one of ordinary skill in the art to utilize a two phase mixing process with mixing at a temperature above melting point and subsequently mixing at a lower temperature to allow for disentanglement and dispersion of the carbon nanofibers as taught by Inukai.

Claims 7, 9, 10, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Okita (JP 2002-097375, machine translation) in view of Takahashi (US 2015/0076419) and Inukai (JP 2014-141613, machine translation).
Okita discloses a thermoplastic resin composition and molding thereof comprising a carbon fiber and carbon nanotube (abstract).  The carbon fiber is a PAN- or pitch-based carbon fiber (paragraph 0012) having a diameter of 1-30 μm, preferably 5-15 μm (paragraph 0013) and L/d (length/diameter) of 10-10,000 (paragraph 0014) which provides for length of 5 μm to 150 mm which overlaps with claimed length.  The carbon nanotubes are prepared by generating an arc discharge between carbon electrodes and growing them on the cathode surface of the 
Okita fails to disclose (i) the diameter of the carbon nanotubes or (ii) the step of mixing at a first and second temperature where the first temperature is higher than the second temperature.  
With respect to (i), Takahashi discloses a resin composition comprising thermoplastic resin, carbon nanotubes, and carbon fiber (abstract; paragraphs 0032-0035) and teaches that carbon nanotubes have a diameter of 1-250 nm (paragraph 0024) and that these nanotubes provide improved tensile elongation, durability, flexibility, and volume resistivity (paragraph 0026).  Exemplified nanotubes incudes those having diameter of 9.5-15 nm (paragraph 0057).  An exemplified nanotube includes a VGCF (paragraph 0057) which is made by vapor-phase growth method.
Given that both Okita and Ttakahashi are drawn to thermoplastic compositions comprising carbon fibers and carbon nanotube and further given that a suitable carbon nanotube providing improved mechanical and electroconductive properties has a diameter of 1-250 nm, e.g., 0.5-15 nm, it would have been obvious to one of ordinary skill in the art to utilize a carbon nanotube having a diameter within the claimed range of 9-30 nm.
With respect to (ii), Inukai discloses a production method of a thermoplastic resin composition comprising carbon nanofibers that aids in dispersing carbon nanofibers in a thermoplastic resin (e.g., polypropylene, paragraph 0016) and teaches mixing at a temperature that is within the rubber elasticity regions (i.e., elastic modulus E) (abstract, Figure 3, paragraph 0050-0051).  The step of kneading at this temperature allows for the disentanglement and dispersion of the carbon nanofibers (paragraph 0012).  Inukai teaches that there is a mixing step before the low temperature mixing that (paragraphs 0031) must necessarily be higher than the low temperature mixing step’s temperature (paragraph 0036), and the low temperature mixing step is also is expected to overlap within the claimed plateau region as shown by Figure 3.


Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they moot in view of the new grounds of rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        


vn